Weston J.
If the evidence rejected by'the Judge, who presided in the trial of this cause, could be received, and would legally entitle the plaintiff to maintain his action, his claim in equity against the defendants for indemnity, seems to be sufficiently strong.
It is contended by the plaintiff that from the evidence rejected it would fully appear, that he has been compelled to pay a large sum of money, for what was in fact the proper debt of the defendants ; that neither at the time of this payment nor at any time before had he funds of theirs in his hands; nor had he been at any time their debtor. That he is not accountable for the misapplication of money on the part of his colleagues, who were the agents and trustees of the defendants, by them chosen and appointed, and that his claim to be reimbursed, for sums actually expended in their behalf, ought not to be impaired by deducting therefrom monies received by other members of the committee, and by them retained to their own use. That the committee were severally, and not jointly, answerable to the defendants for the amount by them respectively received, and that it would be altogether unjust to throw upon the plaintiff the loss occasioned by the unfaithfulness and insolvency of the persons associated with him, which happened by reason of a trust and confidence reposed in them, not by himself, but by the defendants.
There is certainly much weight in these positions; and they are supported by respectable authorities, cited in the argument of this cause.
But whatever objection might be urged to the right of the committee to claim a reimbursement for their advances, and to be held accountable for monies by them received, in their *270several, and not in their joint, capacity ; no' doubt can be entertained that they might rightfully unite- either in adjusting or enforcing their demands, if they elected so to do. It was not competent for the defendants to object to this course, which was not only altogether unexceptionable in itself, but most eligible for them. Now it clearly appears from the pleadings and evidence, and from the verdict in this case, that the cause of'action upon which this suit is brought, was included in, and formed a part, of the same cause of action which was formerly instituted by the plaintiff, together with other members of the committee his colleagues, upon which judgment was rendered against the defendants ; and the execution which issued thereon by them satisfied and paid to the plaintiff. The amount heré claimed consti- . tutes a particular and distinct item in the account,' upon which that action was founded. The subject matter of this action hav-. ing thus, by the former suit, passed, in rem judicatam, and the judgment rendered thereon having been satisfied, the defendants are thereby forever discharged from all further liability on this account to the plaintiffs in that suit, or to either of them.
If the course adopted by the plaintiff in uniting in the former action, has given an advantage to the defendants of which they could not otherwise have availed themselves; it was a consequence which he might hav.e foreseen, and which necessarily resulted from the nature of that action. But the plaintiff had probably not made himself exactly acquainted, with the state of the account between the parties ; and no doubt believed that upon an adjustment of the whole concern, between the committee and the defendants, the latter would have been found indebted in an amount sufficient to reimburse him for the sum he had been compelled to pay, in consequence of the liability he had assumed on their account. In that expectation he has been disappointed ; bnt having sought and pursued his remedy in one mode to final judgment and execution, it is now too late for him to resort to another, which, had it been originally adopted, might have been attended with less hazard, and furnished him with a more complete indemnity for the loss he has-sustained.
The liability of the plaintiff for the sum, he was finally compelled to pay, was of many years continuance; during which the death of one, and the insolvency of both those, who had united *271in assuming the same liability, intervened. Had he been more vigilant in procuring an early adjustment of the business, confided to him and his associates, he might probably have been protected from a loss, which has become irretrievable, unless from the liberality of the defendants ; if they should be disposed voluntarily to recognize the equity of his claim.
Being, therefore, satisfied that the direction and opinion of the Judge, who presided at the trial, was correct, judgment must be rendered upon the verdict.